[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO DISMISS #101
The defendants' motion to dismiss on the ground of improper venue is denied. The present action is not governed by General Statutes § 51-345(d), but rather § 51-345(c)(1) and (2). The plaintiff has alleged in the complaint, and the court takes judicial notice that the plaintiff has an office in Bridgeport, Connecticut, which makes this judicial district a proper venue for this action.
The court also suggests that the defendants' counsel reconsider his representation of the defendants as such continued representation may constitute a violation of Rules of Professional Conduct 1.7(b) and 3.7.
Ford, J. CT Page 8697